Citation Nr: 0921815	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for sexual dysfunction 
to include as secondary to a mental condition or PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service in the Army from May 1966 to 
May 1969 and from December 2003 to July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for sexual dysfunction to 
include as secondary to mental condition or PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if further 
action is required on his part.  

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  There is no evidence of a current disability of the back 
nor has any back disability been causally or etiologically 
related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in September 2007, prior to the February 2008 rating 
decision.  Thus, the timing requirements of Pelegrini have 
been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for a back injury.   The RO 
also explained what information and evidence he must submit 
and what information and evidence will be obtained by VA.  
The Veteran was also informed as to the assignment of 
disability ratings and effective dates.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.             
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  The Veteran's 
service treatment records and post-service medical evidence 
have been associated with the claims file.  

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he has a current 
back disability.  As he is not competent to provide a medical 
diagnosis, the record is silent for any diagnosis related to 
the Veteran's back.  Furthermore, there is no evidence of a 
back injury during active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board 
will proceed with appellate review.  


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran contends that he incurred a back injury during 
his time in active service.  In an affidavit dated in October 
2007, the Veteran explained that he injured his back after he 
fell off of a truck during service in 2004.  He also stated 
that the physical demands of active service including 
carrying plates and gear and lifting ammunition boxes, 
sandbags, and machine guns caused constant wear and damage to 
his back.  However, he also stated that he had not sought 
medical treatment for his back. 

After careful consideration of the evidence, the Board finds 
that the Veteran is not entitled to service connection for a 
back injury.  

Initially, the Board observes that the service treatment 
records are completely negative for any complaints, findings, 
treatment, or diagnosis of back disease or injury.  The 
August 2005 separation examination report reveals that the 
Veteran's spine was clinically evaluated as normal and the 
concurrent report of medical history shows that the Veteran 
specifically denied any recurrent back pain.  The silence and 
the normal findings constitute negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

In his initial VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in September 2005, the 
Veteran did not report any back disability.  He was afforded 
a VA examination in November 2005.  With regard to spine or 
disc disease, the examiner indicated that there was "none."  
With regard as to whether the Veteran had a "normal spine," 
the examiner indicated "yes."  No diagnosis of a back 
disorder was made.  

Likewise, a September 2005 private medical report indicated 
that there was no back pain, , joint pain, muscle weakness, 
or myalgia.  

In any event, the Board notes that a key element to 
establishing service connection is to show that the Veteran 
has the claimed disability.  There is no evidence revealing 
any current disability of the back.  Indeed, the post-service 
medical evidence is completely negative for any diagnosis or 
notation related to the Veteran's back.  The element of a 
current disability may only be shown through evidence of a 
diagnosis.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, although the Veteran has reported current back pain, 
back pain or other symptomatology was not shown on 
examination and the Veteran does not have a diagnosis of any 
underlying spine disability.  Thus, service connection must 
be denied.

In sum, an essential criterion for establishing service 
connection is not met, as the Veteran does not have a current 
diagnosis and pain alone is not a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  Under these circumstances, the Board must conclude 
that the Veteran has not met the regulatory requirements of 
entitlement to service connection, and that, on this basis, 
his claim must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.     38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.  


REMAND

The most recent supplemental statement of the case (SSOC) 
addressing the claim of entitlement to service connection for 
PTSD was issued by the RO in February 2008.  Subsequent to 
that SSOC, the Board received additional evidence from the 
Veteran dated in March 2009 regarding his alleged stressors 
during active service.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304(c) (2008).  

A review of the claims folder does not indicate that any such 
waiver of RO consideration of the additional evidence 
received.  Accordingly, a remand is required for RO 
consideration of this evidence.

Consideration of the Veteran's claim for service connection 
for sexual dysfunction to include as secondary to a mental 
condition or PTSD is deferred pending the consideration of 
the Veteran's claim for PTSD.  Because the evaluation of the 
Veteran's claim for service connection for PTSD necessarily 
impacts the evaluation of his claim for secondary service 
connection for sexual dysfunction, the Board finds that the 
claim for service connection for PTSD is inextricably 
intertwined with the claim on appeal for secondary service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
resolution of the claim for service connection for PTSD could 
impact the claim on appeal for secondary service connection, 
the issues should be considered together.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must readjudicate the issue of 
entitlement to service connection for PTSD 
with consideration of the additional 
evidence received since the February 2008 
SSOC and readjudicate the issue of 
entitlement to service connection for 
sexual dysfunction to include as secondary 
to a mental condition or PTSD.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, a SSOC should be 
issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


